Exhibit 10.1
 
SECURITIES EXCHANGE AGREEMENT
 
This SECURITIES EXCHANGE AGREEMENT (the “Agreement”) is executed and entered
into effective as of January 26, 2011 by and among Avi Koschitzki (“Avi”),
Brenda Koschitzki, The Avi Koschitzki 2010 Trust and The Koschitzki Children’s
Trust (collectively with Avi, the “Xsovt Members”), and RxBids, a Nevada
corporation (the “Company,” and together with the other parties hereto, the
“Parties”).
 
WHEREAS, the Xsovt Members are all of the members and collectively hold 100% of
the equity interests in Xsovt, LLC, a New York limited liability company
(“Xsovt”);
 
WHEREAS, pursuant to an integrated series of transactions of which this
Agreement is a part: (i) Avi has acquired voting control of the Company via
securities purchase with the controlling affiliate of the Company; (ii) Xsovt
will, by virtue of the transactions contemplated by this Agreement, become a
wholly owned subsidiary of the Company, and (iii) as a result of the foregoing
and certain other related transactions, the Xsovt Members, together with certain
investors in a newly designated Series A Preferred Stock of the Company and
certain other founders of Xsovt will purchase, acquire and/or control
approximately 98% of the capital stock and/or voting power of the Company on a
fully diluted basis, after giving effect to a reverse stock split of the capital
stock of the Company to be undertaken following the date hereof and as part of
such integrated series of transactions (collectively, the “Transaction”); and
 
WHEREAS, in order to effect the Transaction, the Parties hereto desire to
exchange certain ownership interests as set forth in this Agreement (the
“Exchange”).
 
NOW THEREFORE, in consideration of their respective participations in the
Transaction and the mutual covenants and agreements hereinafter set forth and
the mutual benefits to the parties to be derived herefrom, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by all parties hereto, and intending to be legally bound hereby,
the Parties hereby agree as follows:
 
ARTICLE I
 REPRESENTATIONS, COVENANTS, AND WARRANTIES
 
Each Party hereby represents and warrants to the other Parties as follows:
 
Section 1.01     Organization.  Each Party hereto is either a natural person or
is an entity duly organized, validly existing and (for entities other than
trusts) is in good standing under the laws of the state of its formation.
 
Section 1.02     Authority.  Each Party has all requisite power and authority to
execute, deliver and perform this Agreement and any other agreements,
certificates and instruments to be executed by such Party in connection with
this Agreement or pursuant to the Transaction (the “Ancillary Documents”).  The
execution, delivery and performance by of this Agreement and the Ancillary
Documents has been duly authorized by all necessary action on the part of each
Party.  This Agreement and the Ancillary Documents have been duly executed and
delivered by each Party and constitute the legal, valid and binding agreements
of such Party, enforceable against in accordance with their respective terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance or similar law affecting the enforcement of
creditors’ rights generally and subject to general principals of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).
 
 
1

--------------------------------------------------------------------------------

 
 
Section 1.03     No Conflict With Other Instruments.  The execution of this
Agreement and the Ancillary Documents and the consummation of the Transaction
will not result in the breach of any term or provision of, constitute a default
under, or terminate, accelerate or modify the terms of any indenture, mortgage,
deed of trust, or other material agreement, or instrument to which a Party is a
party.
 
Section 1.04     Indemnification.  Each Party hereby agrees to indemnify each
other Party and each of their respective officers, attorneys, agents and
directors as of the date of execution of this Agreement against any loss,
liability, claim, damage, or expense (as used in this paragraph alone, a
“Loss”), to which it or they may become subject arising out of or based on any
inaccuracy appearing in or misrepresentation made in this Agreement.  The
indemnification provided for in this paragraph shall survive the Closing and the
consummation of the transactions contemplated hereby and termination of this
Agreement for one year following the Closing Date.
 
ARTICLE II
PLAN OF EXCHANGE AND RELATED AGREEMENTS
 
Section 2.01     The Closing.
 
(a)           The closing (the “Closing”) of the Exchange will occur at the
offices of Ellenoff Grossman & Schole LLP, located at 150 East 42nd Street, New
York, New York 10017 on the date of this Agreement (the “Closing Date”).  The
Closing may be undertaken remotely by delivery of facsimile, email or .pdf
signatures of all documents required to consummate the Exchange.
 
(b)           On the Date of Issuance (as defined below), the Company shall
issue:
 
(i)           3,500 shares of a newly designated Series B Convertible Preferred
Stock of the Company (carrying the rights, preferences and privileges set forth
in the Certificate of Designations attached hereto as Exhibit A) to The Avi
Koschitzki 2010 Trust;
 
(ii)           4,333,762 shares of common stock, par value $.01 per share, of
the Company (the “Common Stock”) to Brenda Koschitzki;
 
(iii)           10,110,943 shares of Common Stock to Avi;
 
(iv)           4,333,762 shares of Common Stock to The Koschitzki Children’s
Trust; and
 
(v)           Cash consideration in the amount of $250,000 to Avi in
consideration of the Exchange.
 
(c)           Forty-five calendar days following the Closing, the Company shall
pay additional cash consideration in the amount of $50,000 to Avi in
consideration of the Exchange.
 
(d)           Ninety calendar days following the Closing, the Company shall pay
additional cash consideration in the amount of $50,000 to Avi in consideration
of the Exchange.
 
Section 2.02     Closing Events.  On the Closing Date, the Parties shall
execute, acknowledge and deliver (or shall, as the case may be, cause the
applicable Parties to execute, acknowledge and deliver), any and all
certificates, opinions, financial statements, schedules, agreements, releases,
resolutions, rulings or other instruments required by this Agreement to be so
delivered on or prior to the Closing Date, together with such other items as may
be reasonably requested by the parties hereto and their respective legal counsel
in order to fully effectuate or evidence the transactions contemplated hereby.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.03     Shares Issued Post-Reverse.  It is acknowledged and agreed that
the transactions contemplated hereby (including the Exchange and the transfer of
the business of Xsovt to the Company) shall be deemed to have occurred on the
Closing Date; provided, however, that the shares of Common Stock to be issued
and transferred as contemplated hereby shall take place on the date (the “Date
of Issuance”) immediately following the contemplated 1 for 12 reverse stock
split of the Company to be undertaken following the Closing.
 
ARTICLE III
MISCELLANEOUS
 
Section 3.01     Governing Law; Jurisdiction; Venue; Waiver of Jury Trial.  This
Agreement shall be governed by, enforced, and construed under and in accordance
with the laws of the State of New York, without regards to conflicts of laws
principals.  The Federal and State Courts of New York in the County of New York
shall serve as the exclusive venue for any case or controversy arising out of
this Agreement or the Transaction.
 
Section 3.02     Notices.  Any notice or other communications required or
permitted hereunder shall be in writing and shall be sufficiently given if
personally delivered to it or sent by telecopy, overnight courier or registered
mail or certified mail, postage prepaid, addressed as follows:
 
If to the Company, Xsovt, Avi,
Brenda Koschitzki, The Avi
Koschitzki 2010 Trust, or The
Koschitzki Children’s Trust:
Xsovt Brands, Inc.
18-B Neal Court
Oceanside, NY  11572
Attention: Avi Koschitzki
Fax: (516) 765-2682
   
With copies to:
Ellenoff Grossman & Schole LLP
150 East 42nd Street, 11th Floor
New York, New York 10017
Attn: Lawrence A. Rosenbloom, Esq.
Fax: (212) 370-7889

 
or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier and (iii) upon dispatch, if
transmitted by facsimile or telecopy and receipt is confirmed by telephone.
 
Section 3.03     Recitals.  The Parties agree that the recitals to this
Agreement are true and correct and are incorporated herein, in their entirety,
by this reference.
 
Section 3.04     Expenses.  Each Party shall bear its own respective expenses,
including legal, accounting and professional fees, incurred in connection with
the Exchange or the Transaction.
 
Section 3.05     Survival; Termination.  The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of the Transaction for a period of one (1) year.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 3.06     Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.  In the event that any counterpart
signature is delivered by facsimile or other electronic transmission, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or other electronic signature page were an original thereof.
 
Section 3.07     Amendment or Waiver.  Every right and remedy provided herein
shall be cumulative with every other right and remedy, whether conferred herein,
at law, or in equity, and may be enforced concurrently herewith, and no waiver
by any Party of the performance of any obligation by the other shall be
construed as a waiver of the same or any other default then, theretofore, or
thereafter occurring or existing.  This Agreement may only be amended by a
writing signed by all Parties hereto.
 
Section 3.08     Best Efforts.  Subject to the terms and conditions herein
provided, each Party shall use its best efforts to perform or fulfill all
conditions and obligations to be performed or fulfilled by it under this
Agreement so that the Transaction shall be consummated as soon as
practicable.  Each Party also agrees that it shall use its best efforts to take,
or cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws and regulations to
consummate and make effective this Agreement and the Transaction.
 
Section 3.09     Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Parties will be entitled to specific performance of their respective obligations
hereunder.  The Parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
Section 3.10     Construction.  The Parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise this Agreement
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of Agreements or any amendments hereto or the transactions
contemplated hereby.
 
Section 3.11     Entire Agreement.  This Agreement represents the entire
agreement between the Parties relating to the subject matter thereof and
supersedes all prior agreements, understandings and negotiations, written or
oral, with respect to such subject matter.
 
Section 3.12     Exculpation of Mack Bradley.  The Parties hereby agree that
Mack Bradley (“Bradley”) will not be personally liable to any Party or to any
third party for any actions undertaken by Bradley as an officer or director of
the Company in approving or facilitating the transactions contemplated by this
Agreement.  The Parties specifically acknowledge and agree that Bradley shall be
a third party beneficiary of the agreement of the Parties set forth in this
Section 3.12.
  
[Signature Page Follows]
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed or caused this Securities Exchange
Agreement to be executed as of the date first-above written.
 
/s/ Avi Koschitzki
Avi Koschitzki
 
/s/ Brenda Koschitzki
Brenda Koschitzki
   
THE AVI KOSCHITZKI 2010 TRUST
   
By:
/s/ Avi Koschitzki
 
Avi Koschitzki, Trustee
   
THE KOSCHITZKI CHILDREN’S TRUST
   
By:
/s/ Avi Koschitzki
 
Avi Koschitzki, Trustee
   
RXBIDS
   
By:
/s/ Avi Koschitzki
 
Name: Avi Koschitzki
 
Title:  President and Chief Executive Officer



 
5

--------------------------------------------------------------------------------

 
 

Exhibit A


Certificate of Designations of Series B Convertible Preferred Stock of the
Company
 
[attached hereto]
 
 
 

--------------------------------------------------------------------------------

 
